Judgment unanimously modified on the the law and as modified affirmed without costs, in accordance with the following memorandum:
The last paragraph of the judgment appealed from is modified by changing the language, ”48 hours”, to ”10 days”, and by adding to the end, “unless exigent circumstances which justify a further limited delay are present in a particular case.” (see, Crespo v Hall, 56 NY2d 856, 859; County of Nassau v Cuomo, 121 AD2d 428, 429, mod 69 NY2d 737.) "Exigent circumstances in a particular case” should not include the present overcrowding in the State facilities, for such a construction would render the judgment meaningless. It is the responsibility of the State to provide the necessary facilities for sentenced felons (County of Nassau v Cuomo, 121 AD2d 428, 429, supra) and this responsibility should not be shifted to the county, whose facilities are even more seriously overcrowded due in large part to the retention of prisoners belonging in State facilities. (Appeal from judgment of Supreme Court, Monroe County, Galloway, J.—art 78.) Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ. (Order entered June 25,1987.)